Appeal from an order of disposition of the Family Court, Kings County (Quinones, J.), dated October 6, 1983, which, upon a fact-finding determination of the same court, made after a hearing, that appellant had committed acts which, if committed by an adult, would have constituted the crime of assault in the third degree, placed her on probation for one year.
Order affirmed, without costs or disbursements.
*161Appellant claims that the evidence was insufficient to disprove her defense of justification beyond a reasonable doubt (People v Steele, 26 NY2d 526, 528). However, the testimony of complainant, which the Family Court was entitled to credit, indicated that appellant not only struck the first blow of the altercation, but that she continued to be aggressive and finally cut complainant in the back with an object resembling a hook. This testimony, in addition to other evidence adduced at the fact-finding hearing, was sufficient to sustain the Family Court’s determination regarding assault in the third degree (see, Matter of Isaac W., 89 AD2d 831; Penal Law § 120.00 [1]). Furthermore, the defense of justification is inapplicable here because there is ample evidence that the physical force used by appellant was "the product of a combat by agreement not specifically authorized by law” (Penal Law § 35.15 [1] [c]). Thus, there is no basis for appellant’s justification defense.
We have reviewed appellant’s remaining contentions and find them to be without merit. Bracken, J. P., O’Connor, Rubin and Kunzeman, JJ., concur.